DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2022 has been entered.

Response to Amendments
Applicant has not filed any claim amendments with the 29 September 2022 Request for Continued Examination.  Therefore, the claims filed 14 February 2022 remain the claims of record, and Claims 1-3, 6-7, and 10-11 remain pending in the application.

Response to Arguments
Applicant’s arguments, see pages 2-5, filed 29 September 2022, with respect to the previous rejection(s) of claim(s) 1-3, 6-7, and 10-11,  under USC § 103 in light of the amendments made to the claims, have been fully considered and are unpersuasive.  
Applicant argues that the cited combination of Wowk ‘556 et al fail to teach the Claim 1 requirements of “a storage tank storing a….cryogen in the solid phase… a cooling jacket….wherein the cooling jacket holds a substance suitable for sub-cooling the cryogen into the solid phase.
Examiner respectfully disagrees.  As shown in the previous Office Action, Wowk ‘556 teaches a cooling jacket (more accurately explained as “fill tube 14 passing through the vacuum space 11 and entering the cryogen space 22” per para 205), wherein fill tube 14 and cryogen space 22 contain liquid nitrogen.
The use of liquid nitrogen to cool a cryogen into a solid phase is known, as evidenced by Bjerklie (US 5,507,146), presented solely for evidential reference.  Per Bjerklie (See Col 2, lines 16-25), “The step of manufacturing the solid methane includes providing liquid methane; cooling the liquid methane so as to form a sheet of solid methane…The step of cooling the liquid methane includes cooling with a refrigeration system using liquid nitrogen as a refrigerant.”
Additionally, it is known that the boiling point of liquid nitrogen is 77K, which is colder than the freezing point of liquid methane, as evidenced by Flynn (US 5,804,760), also presented solely for evidential reference.  Per Flynn, “The process illustrated in FIG. 4 is deliberately designed for the contrary condition as a means of self regulating the formation of liquid methane from a refrigerant, in this case, liquid nitrogen which is colder than the freezing point of the liquid methane. Solid methane will form to such a depth that its surface temperature is substantial equal to the condensing temperature of subcooled liquid methane.”
Therefore, liquid nitrogen inherently possesses the capability of (and is “suitable for”) sub-cooling the cryogen (methane) into the solid phase, as claimed by Applicant.
Therefore, since Wowk ‘556 teaches a cooling jacket (items 11, 14, and 22 and para 205) holding liquid nitrogen, Wowk additionally teaches the Claim 1 limitation “…wherein the cooling jacket (138)  holds a substance suitable for sub-colling (sp) the cryogen into the solid phase..” as claimed by Applicant.
Additionally, one of ordinary skill in the art recognizes that an apparatus capable of cooling a cryogen (or any substance) to cryogenic temperatures, is also capable of storing said cryogen or substance.  Therefore, Wowk additionally teaches the Claim 1 limitation of “a storage tank (108)  storing a sub-cooled cryogen in the solid phase”, also claimed by Applicant.
In the interests of compact prosecution, Examiner additionally notes that the “a sub-cooled cryogen in the solid phase” of Claim 1 is inferentially claimed; it is unknown if the claimed apparatus requires “a sub-cooled cryogen in the solid phase”, or if the requirement is for the claimed apparatus to be merely “capable of storing a sub-cooled cryogen in the solid phase”.
Examiner’s rationale is also applicable to method Claim 10; Wowk therefore teaches an apparatus capable of storing a sub-cooled cryogen (methane) in the solid phase, said apparatus comprising a cooling jacket capable of sub-cooling  said cryogen (an inherent property of the apparatus since it contains liquid nitrogen).  Since method claim 10 is drawn to the use of apparatus claim 1, Wowk is presumed to teach both.  
Examiner’s rationale is also applicable to apparatus Claim 11 for the reasons described above.
The previous rejections therefore stand.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim contains the phrase “wherein the cooling jacket…holds a substance suitable for sub-colling the cryogen into the solid phase…”; it appears the word “cooling” is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 6-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 1 and 11,  the Claim 1 and 11 phrases “a sub-cooled cryogen in the solid phase” and “a substance suitable for sub-cooling the cryogen into the solid phase” are inferentially claimed, and it is unknown if they are requirements of the claimed invention, or if the claimed apparatus only requires the capabilities of cooling a cryogen into the solid phase and storing said cryogen in the solid phase.
	The phrase “vapour evaporated from the substance in the cooling jacket” also suffers the same deficiencies of inferential recitation.
	As written, the positively recited elements of Claim 1 include “A self-pressurising storage vessel”, “a storage tank”, and “a cooling jacket”.
	As written, the positively recited element of Claim 1 include “a cooling jacket”.
	Regarding Claim 2-3 and 6-7,  these claims depend upon Claim 1, and therefore suffer the same deficiencies.

Claim Interpretation
Examiner interprets the present claim set in light of the rationale presented above (see “Response to Arguments), the rejection of Claim 1 under USC 112(b) above,  and the following:
	Regarding Claim 1,  as mentioned above, the apparatus of Claim 1 is interpreted as requiring “A self-pressurising storage vessel”, “a storage tank”, and a “cooling jacket”.  However, and in the interests of compact prosecution, Examiner additionally provides prior art that includes an apparatus with a capability of cooling a cryogen into the solid phase and storing said cryogen in the solid phase.
	Regarding Claims 1 and 10,  Examiner applies broadest reasonable interpretation to Claim 10, as one of ordinary skill in the art would recognize that an apparatus capable of cooling a cryogen into a solid phase would also be capable of storing said cryogen or substance, since the act of cooling a substance to a desired temperature requires the same steps as maintaining that temperature.
	Regarding Claim 11,  as mentioned above, the apparatus of Claim 1 is interpreted as requiring a “cooling jacket”.  However, and in the interests of compact prosecution, Examiner additionally provides prior art that includes an apparatus with a capability of holding a substance, wherein said substance itself is capable of cooling a cryogen into the solid phase and storing said cryogen in the solid phase.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, and 10- 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wowk ‘556                              (US 2020/0378556).
	Regarding Claim 1,  Wowk discloses a self-pressurising storage vessel (Fig 4) comprising: a storage tank (21) storing a sub-cooled cryogen (para 204- “storage space 21 containing gas”); and a cooling jacket (11, 14 and 22), wherein the cooling jacket (11, 14, and 22) holds a substance suitable for sub-cooling the cryogen (liquid nitrogen), arranged such that vapour evaporated from the substance in the cooling jacket (11, 14, and 22) pressurises the storage tank (31 and 41, para 9- “However, between refilling and during steady-state operation of the dewar, it may be advantageous to allow cold gas that emerges from boiling liquid nitrogen to make thermal contact with stored materials”, and paras 210-211).
	Regarding Claim 10,  Wowk ‘556 discloses a method for pressurising a storage vessel (Fig 4), the method comprising:
	storing a sub-cooled cryogen in a storage vessel (para 204- “storage space 21 containing gas”);
	utilising a cooling jacket (11, 14, and 22) to sub-cool the cryogen in the storage vessel, 
	the cooling jacket comprising a substance (liquid nitrogen) suitable for sub-cooling the cryogen; and
	pressurising (706) the storage vessel using vapour evaporated from the substance(31 and 41, para 9- “However, between refilling and during steady-state operation of the dewar, it may be advantageous to allow cold gas that emerges from boiling liquid nitrogen to make thermal contact with stored materials”, and paras 210-211). 
	Regarding Claim 11,   Wowk ‘556 discloses a cooling jacket (11 and 12)  for a storage tank, 
	wherein the cooling jacket is for positioning around said storage tank (21), 
	wherein said cooling jacket is for holding holds a substance (liquid nitrogen) suitable for cooling subcooling a cryogen, 
	wherein vapour evaporated from the substance in the cooling jacket pressurises the storage tank (31 and 41, para 9- “However, between refilling and during steady-state operation of the dewar, it may be advantageous to allow cold gas that emerges from boiling liquid nitrogen to make thermal contact with stored materials”, and paras 210-211).
	Further regarding Claim 11, the phrase “is for positioning around said storage tank” is a statement of intended use and not given patentable weight.  See MPEP 2114.


    PNG
    media_image1.png
    794
    794
    media_image1.png
    Greyscale



	Further regarding Claims 1, 10, and 11,  Applicant (Specification, pg 6, lines 6-8) discloses: 
“Preferably the vapour will be pressurised nitrogen vapour, wherein the vapour generated in the cooling jacket 138 is naturally allowed to self-pressurise the storage tank 108 as it boils. We note that it is not essential that the vapour be actively fed into the system as pressurised nitrogen.”
	Wowk ‘556 teaches pressurized liquid nitrogen resulting from the filling of the cooling jacket with liquid nitrogen (paras 6 and 224).  Wowk ‘556 also teaches that valve 41 (which allows liquid nitrogen gas into the storage tank) operates as an “interior gas vent conduit valve”, thereby feeding storage tank 21 via a pressure differential.  One of ordinary skill of the art would therefore recognize that the self-pressurizing storage vessel of Wowk ‘556 operates in the same manner as described by Applicant (“naturally allowed to self-pressurize the storage tank”), and therefore reads upon the claim.
	Further regarding Claims 1, 10, and 11, Wowk ‘556 does not expressly use the term “sub-cooled” with regards to the disclosed invention.  However, Applicant defines “sub-cooled” as “below the temperature of the normal boiling point” (Specification, pg 5, line 13), and admits the terms “cryogen” and “sub-cooled” are the same.  Since Wowk’s disclosed invention is explicitly for the art of cryogenic storage, Wowk therefore discloses “a storage tank (21) storing a sub-cooled cryogen.”
	Further regarding Claims 1, 10, and 11,  Wowk ‘556 does not expressly disclose cryogenic cooling to the solid phase, as claimed by Applicant.  Examiner notes that although Wowk ‘556 discusses cryogenic storage, the disclosure does not mention an apparatus specifically operating at temperature below the freezing point of many gases.
However, the use of liquid nitrogen to cool a cryogen into a solid phase is known, as evidenced by Bjerklie (US 5,507,146).  Per Bjerklie (See Col 2, lines 16-25), “The step of manufacturing the solid methane includes providing liquid methane; cooling the liquid methane so as to form a sheet of solid methane…The step of cooling the liquid methane includes cooling with a refrigeration system using liquid nitrogen as a refrigerant.”
Additionally, it is known that the boiling point of liquid nitrogen is 77K, which is colder than the freezing point of liquid methane, as evidenced by Flynn (US 5,804,760).  Per Flynn, “The process illustrated in FIG. 4 is deliberately designed for the contrary condition as a means of self regulating the formation of liquid methane from a refrigerant, in this case, liquid nitrogen which is colder than the freezing point of the liquid methane. Solid methane will form to such a depth that its surface temperature is substantial equal to the condensing temperature of subcooled liquid methane.”
Therefore, liquid nitrogen inherently possesses the capability of (and is “suitable for”) sub-cooling the cryogen (such as methane) into the solid phase, as claimed by Applicant.
Therefore, since Wowk ‘556 teaches a cooling jacket (items 11, 14, and 22 and para 205) holding liquid nitrogen, Wowk additionally teaches the Claim 1 limitation “…wherein the cooling jacket (138)  holds a substance suitable for sub-colling (sp) the cryogen into the solid phase..” as claimed by Applicant.
Additionally, one of ordinary skill in the art recognizes that an apparatus capable of cooling a cryogen (or any substance) to cryogenic temperatures, is also capable of storing said cryogen or substance.  Therefore, Wowk additionally teaches the Claim 1 limitation of “a storage tank (108)  storing a sub-cooled cryogen in the solid phase”, also claimed by Applicant.
	Further regarding Claim 10,  Wowk teaches an apparatus capable of storing a sub-cooled cryogen (methane) in the solid phase, said apparatus comprising a cooling jacket capable of sub-cooling  said cryogen (an inherent property of the apparatus since it contains liquid nitrogen).  Since method claim 10 is drawn to the use of apparatus claim 1, Wowk is presumed to teach both.
	Regarding Claim 2, Wowk ‘556 discloses a self-pressurising storage vessel wherein the cooling jacket (Wowk ‘556, 11 and 22) is positioned around and in contact with said storage tank (21).
	Regarding Claim 7, Wowk ‘556 discloses a self-pressurising storage vessel wherein the storage tank further comprises a heating means (Wowk ‘556, para 217, wherein individual heating elements 71 are disclosed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wowk ‘556 in view of Kolm (US 3,364,687).
Regarding Claim 3, Wowk ‘556 as modified  discloses a self-pressurising storage vessel comprising control means (Wowk ‘556, 41 and paras 210-211) for feeding vapour from the cooling jacket (Wowk ‘556, 11 and 22) into the storage tank (Wowk ‘556, 21), utilising a valve (Wowk ‘556, 41).
	Further regarding Claim 3,  Wowk ‘556 as modified above teaches the claimed invention, but does not explicitly disclose utilising a pressure gauge to maintain a positive pressure in the storage tank.  However, the use of a pressure gauge to maintain a positive pressure in the storage tank is well known in the art, as taught by Kolm (42 and Col 4, lines 16-18).

    PNG
    media_image2.png
    876
    647
    media_image2.png
    Greyscale

	The advantages of Kolm’s teachings include the ability to monitor and therefore control the pressure of the system.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Kolm’s teachings to Wowk ‘556’s modified disclosures by adding a pressure gauge in order to gain the advantages of monitoring and controlling pressure.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wowk ‘556.
Regarding Claim 6, Wowk ‘556 as modified above teaches a self-pressurising storage vessel wherein the substance is liquid nitrogen (Wowk ‘556, para 9), LN2, and wherein the cryogen is one of methane (as mentioned above, liquid nitrogen has the inherent capability of sub-cooling methane into a solid phase), liquid natural gas, LNG, propane or butane.
	Further regarding Claim 6,  Wowk ‘556 as modified above teaches the claimed invention, to include sub-cooling a cryogen into the solid phase, but does not explicitly define the cryogen as one of methane, liquid natural gas, LNG, propane or butane.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to ensure the use of any one of methane, liquid natural gas, LNG, propane or butane, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753